Citation Nr: 0935327	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-37 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the RO in San Diego, 
California that denied service connection for bilateral 
hearing loss and migraine headaches.  The Veteran initially 
requested a hearing before a Veterans Law Judge, and such 
hearing was scheduled, but by a statement dated in September 
2009, he withdrew his hearing request.

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss is causally or etiologically related 
to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In connection with the claim of service connection 
for bilateral hearing loss, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Analysis

The Veteran contends that he incurred bilateral hearing loss 
due to exposure to jet engine noise without hearing 
protection as a jet mechanic during military service.

The Veteran's DD Form 214 reflects that he served in the Air 
Force from 1966 to 1970, and his primary occupational 
specialty was as a jet engine mechanic.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service treatment records include the report of audiometric 
testing on entrance examination in October 1966.  Prior to 
November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  As the evaluation was 
conducted prior to October 1967, the Board has converted the 
ASA units to ISO units as shown below.  The testing revealed 
right ear decibel thresholds of 15, 10, 10, 10, and 5, and 
left ear decibel thresholds of 15, 10, 10, 10, and 5, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  

Audiometric testing on separation examination in July 1970 
revealed right ear decibel thresholds of 25, 25, 20, 25, and 
25, and left ear decibel thresholds of 30, 25, 25, 25, and 
25, at the respective frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz.  The Veteran's physical profile (PULHES) 
included H-1 (normal) for hearing.  On separation medical 
history in July 1970, the Veteran denied a history of hearing 
loss.

The first medical evidence of hearing loss is dated in 2005.  
A September 2005 VA outpatient treatment record reflects that 
the Veteran complained of tinnitus, and gave a history of 
four years of noise exposure as a jet engine mechanic without 
hearing protection in service.  The examiner noted that 
audiometric testing results were invalid.

By a letter dated in November 2005, a private physician, 
T.C.L., M.D., stated, "It appears that when [the Veteran] 
while stationed at McGuire Air Force Base in New Jersey and 
Norton Air Force Base in California, he was exposed to jet 
aircraft noise.  While we cannot state for certain, this was 
the cause for his hearing problem, it may have been a 
contributing factor.  The findings of his hearing tests are 
consistent with noise induced hearing loss."

At a December 2005 VA examination, the Veteran again reported 
in-service exposure to jet engine noise.  Audiometric testing 
revealed right ear decibel thresholds of 10, 15, 15, 25, and 
40 and left ear decibel thresholds of 10, 10, 15, 35, and 40, 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 hertz.  
The diagnostic impression was mild to moderate sensorineural 
hearing loss from 4000 to 8000 hertz in the right ear, and 
from 3000 to 8000 hertz in the left ear.  The examiner 
reviewed the Veteran's service treatment records, and opined 
that audiometric test results showed hearing within normal 
limits on examination in 1966 and 1970.  She opined that it 
was less likely than not that the Veteran's hearing loss was 
related to acoustical trauma in service.  She stated that the 
rationale for this was that upon leaving the military in 
1970, test results in July 1970 were within normal limits for 
VA purposes.

In this regard, the Board notes that for service connection, 
it is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by such standards 
must be currently present, and service connection is possible 
if a current hearing loss disability can be adequately linked 
to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
Based on the audiometric results shown at the December 2005 
VA examination, the Veteran has a current hearing loss 
disability of both ears, under the standards of 38 C.F.R. § 
3.385.  

The Veteran has asserted that he has had bilateral hearing 
loss since his period of active service due to extended 
exposure to jet engine noise as a jet engine mechanic.  The 
Board finds that his report of noise exposure is credible and 
consistent with the conditions of his service.  The Board 
notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

As to a causal relationship between his current hearing loss 
and service, the Veteran is not qualified to offer an opinion 
because the question of etiology of his hearing loss is not 
lay-observable and requires medical expertise.

The December 2005 VA examiner concluded that it was not 
likely that the Veteran's hearing loss was due to noise 
exposure in service, based primarily on the fact that the 
level of the Veteran's decreased hearing was not a disability 
under VA regulations on separation examination in 1970.  The 
Board notes that under Ledford, supra, this is not a bar to 
service connection.  In contrast, a private examiner, Dr. L., 
has opined that the Veteran's decreased hearing acuity is 
consistent with noise-induced hearing loss, and that in-
service jet engine aircraft noise "may have been a 
contributing factor."  Dr. L.'s opinion is partly 
speculative, because the physician stated there "may be" a 
relationship between jet engine noise, but he also stated 
that the Veteran's current hearing loss is consistent with 
noise-induced hearing loss.  See Obert v. Brown, 5 Vet. App. 
30 (1993) [A medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.]
  
Evidence weighing against the claim includes the fact that 
the service treatment records are negative for diagnosis of 
hearing loss, and that the Veteran denied hearing loss on 
separation.  Moreover, there is no medical evidence of 
bilateral hearing loss for many years after separation from 
service.

Evidence weighing in favor of the claim includes the 
Veteran's statements to the effect that he has had hearing 
loss ever since service, his credible reports of noise 
exposure in service which is consistent with the conditions 
of his service, Dr. L.'s medical opinion, and the fact that 
the report of audiometric testing performed at the time of 
the Veteran's separation medical examination in 1970 shows 
that his hearing acuity decreased during his service.  

After careful consideration of all procurable and assembled 
data, and bearing in mind the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107), the Board finds that the evidence is in 
relative equipoise as to the issue of service connection for 
bilateral hearing loss, given the Veteran's demonstrated 
acoustic trauma in service, his current diagnosis of this 
condition, the favorable opinion by Dr. L., and the Veteran's 
lay statements as to the existence of bilateral hearing loss.

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that bilateral hearing loss was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385; Gilbert, 
supra.  Accordingly, service connection for bilateral hearing 
loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for migraine 
headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In an October 1966 report of medical history, the Veteran 
reported a history of head injury, and denied a history of 
frequent or severe headaches.  The reviewing examiner noted 
that the Veteran had a skull concussion ten years ago with no 
sequelae.  On entrance medical examination in October 1966, 
the Veteran's head and neurological system were listed as 
normal.  Service treatment records reflect that the Veteran 
was treated for headaches on several occasions, and in July 
1968, an examiner indicated a diagnostic impression of 
headaches of questionable etiology, rule out migraine.

The Veteran contends that he incurred migraine headaches in 
service but they were not properly diagnosed at that time, 
and that he has had them ever since service.  Statements by 
friends and family essentially state that he has had severe 
recurrent headaches beginning in service.  Current medical 
records show that he has been diagnosed with migraine 
headaches.

The Board finds that in light of his in-service treatment for 
headaches, the reports by the Veteran and his family, and the 
current diagnosis of migraine headaches, a VA examination is 
needed to obtain a medical opinion as to whether the current 
chronic migraine headaches are related to the headaches 
experienced in service.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records regarding treatment for headaches 
that have not already been associated with 
the claims file, including VA medical 
records dated since January 2005.

2.  Schedule the Veteran for an 
appropriate VA examination by a physician 
to determine the current nature and likely 
etiology of current chronic migraine 
headaches.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
headache disorder that existed prior to 
his entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?

If the answer is no, is it at least as 
likely as not that the current migraine 
headache disorder had its onset in 
service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the Veteran's claim remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


